            Case 8:19-bk-08468-CPM          Doc 49     Filed 10/03/19     Page 1 of 11



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

SmartScience Laboratories, Inc.
      Debtor                                                  Case No. 8:19-bk-08468-CPM
                                                              Chapter 11
__________________________/

      EXPEDITED AGREED MOTION FOR USE OF CASH COLLATERAL AND
                  GRANTING ADEQUATE PROTECTION

       SMARTSCIENCE LABORATORIES, INC. (“SMARTSCIENCE”), as debtor in

possession, hereby submit this agreed motion (the “Motion”) for entry of an interim order (the

“Interim Order”), substantially in the form attached hereto as Exhibit A, pursuant to sections

105, 361, 362, 363, and 507(b) of title 11 of the United States Code (the “Bankruptcy Code”),

Rules 4001, 6004(h), 7062, and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”): (i) authorizing the Debtor to use Cash Collateral; (ii) granting adequate

protection to Prepetition creditors for the use of the Cash Collateral; (iii) modifying the automatic

stay to the extent necessary to permit the Debtor and Prepetition creditors to implement the terms

of the Interim Order; and (iv) granting related relief. In support of this Motion, the Debtor

respectfully represents as follows:

       1.      This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this

District pursuant to 28 U.S.C. § 1408.

       2.      On September 5, 2019 (the “Petition Date”), the Debtor filed its voluntary

petition for relief under Chapter 11, title 11, United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”).
            Case 8:19-bk-08468-CPM         Doc 49    Filed 10/03/19    Page 2 of 11



       3.      The Debtor is operating its business and managing its affairs as debtor in

possession.    U.S.C. §§ 1107(a) and 1108. No committee has been appointed in this Chapter

11 case.

       4.      The Debtor believes that the value of the estate can be best realized through

an orderly reorganization and disposition and through its immediate retention of possession

of the property for management purposes.

       5.      The two largest creditors in this matter are Centennial Bank and the Internal

Revenue Service (hereinafter referred to as the “IRS”).

       5.      By this Motion, SMARTSCIENCE LABORATORIES, INC., the Debtor in

possession seeks the entry of an interim Order (the “Interim Order”) authorizing use of

“Cash Collateral” (as that term is defined in Section 363(a) of the Bankruptcy Code, 11 U.S.C.

§§ 101-1532 (the “Bankruptcy Code”)).      The filing of this Motion does not constitute an

admission by the Debtor that any of the Creditors hold valid liens on the Debtor’s cash.

The Debtor reserves the right to contest the validity, priority and extent of each Lenders’

liens as well as the amount of each of the creditors’ claims.

       6.      Counsel for the Debtor, Centennial Bank and the IRS have agreed to the relief set

forth in this motion. In exchange for the parties agreement, adequate protection payments are to

be made as follows on the 5th day of each month:

       a. IRS adequate protection payments $5,433.00

       b. Centennial Bank adequate protection payments $5,000.00

       7.      The terms of the proposed use of the Cash Collateral and adequate protection

arrangements are fair and reasonable under the circumstances and reflect the Debtor’s

exercise of prudent business judgment.
            Case 8:19-bk-08468-CPM      Doc 49    Filed 10/03/19    Page 3 of 11



       8.     Upon entry of the Interim Order, the Debtor will serve a copy of the Interim

Order on those parties identified and any other entities that the Court may direct.

       WHEREFORE, the Debtor respectfully requests that the Court: (i) Grant this

Motion; (ii) schedule a final hearing on this Motion; and (iii) grant such other and further

relief as the Court deems just and proper.


                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served upon all
parties as indicated below, unless said party is a registered CM/ECF participant who has
consented to electronic notice, and the notice of electronic filing indicates that notice
was electronically mailed to said party and by email on Lenders counsel.

By: /s/ Niurka Fernandez Asmer, Esquire
        NIURKA FERNANDEZ ASMER, ESQ.
        Florida Bar Number: 370680
        FL Legal Group
        2700 W. Dr. MLK, Jr. Blvd., Ste. 400
        Tampa, FL 33607
        Phone: (813) 221-9500
        E-Mail: NAsmer@FLLegalGroup.com
          Case 8:19-bk-08468-CPM           Doc 49    Filed 10/03/19    Page 4 of 11




                                                   (;+,%,7$


                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

SmartScience Laboratories, Inc.
      Debtor                                              Case No. 8:19-bk-08468-CPM
                                                          Chapter 11
__________________________/

                      ORDER GRANTING AGREED MOTION FOR
                        ADEQUATE PROTECTION PAYMENTS

       This case came on for consideration on the Agreed Motion for Adequate Protection

Payments (Doc #____), between the debtor-in-possession (the “Debtor”), Internal Revenue

Service (“IRS”), Centennial Bank (“Centennial”) and the US Trustee, for payment of interim

Adequate protection. For the reasons stated in Court, it is ORDERED:

   1. The motion is GRANTED.

   2. Cash Collateral Authorization. Subject to the provisions of this order, the Debtor is

       authorized to use cash collateral to pay:

       a. amounts expressly authorized by this Court, including payments to the US Trustee for

          quarterly fees;
       Case 8:19-bk-08468-CPM          Doc 49     Filed 10/03/19     Page 5 of 11



3. Adequate protection payments expressly approved in writing by Centennial, and the IRS

   (Collectively the “Secured Creditors”) are to be made as follows on the 5th day of each

   month beginning in October, 2019:

   a. IRS adequate protection payments $5,433.00

   b. Centennial Bank adequate protection payments $5,000.00

   This authorization will continue until further order of the Court. Except as authorized in

   this order, the Debtor is prohibited from use of cash collateral. However, expenditures in

   excess of the line items in the budget or not on the budget will not be deemed to be

   unauthorized use of cash collateral, unless the recipient cannot establish that the expense

   would be entitled to administrative expense priority if the recipient had extended credit for

   the expenditure. Expenditures in excess of the line items in the budget or not on the budget

   may, nonetheless, give rise to remedies in favor of the Secured Creditor.

4. Debtor Obligations. Debtor shall timely perform all obligations of a debtor in-possession

   required by the Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and the orders

   of this Court:

   a. Debtor is to prepare and file with the Court weekly cash flow reports

   b. No pre-petition debt payments shall be authorized, only post-petition ongoing

       obligations to continue the operations of the Debtor.

5. Access to Records and Premises. Upon reasonable notice, and provided that it does not

   unreasonably interfere with the business of Debtor, Debtor shall grant to the Secured

   Creditor access to Debtor’s business records and premises for inspection.

6. Replacement Lien. Each creditor with a security interest in cash collateral shall have a

   perfected post-petition lien against cash collateral to the same extent and with the same
           Case 8:19-bk-08468-CPM           Doc 49     Filed 10/03/19      Page 6 of 11



       validity and priority as the prepetition lien, without the need to file or execute any document

       as may otherwise be required under applicable non bankruptcy law.

   7. Insurance. Debtor shall maintain insurance coverage for its property in accordance with

       the obligations under the loan and security documents with the Secured Creditor.

   8. Without Prejudice. This order is without prejudice to:

       a. any subsequent request by a party in interest for modified adequate protection or

           restrictions on use of cash collateral;

       b. any other right or remedy which may be available to the Secured Creditor.

   9. Creditors Committee. The provisions of this Order are without prejudice to the rights of

       the US Trustee to appoint a committee or any rights of a duly appointed committee to

       challenge the validity, priority or extent of any lien(s) asserted against cash collateral.

   10. Enforcement. The Court shall retain jurisdiction to enforce the terms of this Order.

   11. Continued Hearing: _________________________________.



Attorney, Niurka F. Asmer, is directed to serve a copy of this order on interested parties who do
not receive service by CM/ECF and file a proof of service within three days of entry of the order.
                             Case 8:19-bk-08468-CPM
Label Matrix for local noticing              Centennial BankDoc 49 Filed 10/03/19   Page  7 of 11
                                                                                     Hillsborough County Tax Collector
113A-8                                       c/o Richard B. Storfer                   601 E Kennedy Blvd
Case 8:19-bk-08468-CPM                       Rice Pugatch                             Tampa, Fl 33602-4932
Middle District of Florida                   101 NE 3rd Avenue
Tampa                                        Suite 1800
Thu Oct 3 15:16:24 EDT 2019                  Ft. Lauderdale, FL 33301-1252
Kimball Electronics Florida, Inc.            Smartscience Laboratories, Inc.          Stichter Riedel Blain & Postler, P.A.
c/o Daniel G. Drake, Esq.                    13760 Reptron Blvd,                      110 E. Madison St., Ste. 200
Lieser Skaff Alexander, PLLC                 Tampa, FL 33626-3040                     Tampa, FL 33602-4718
403 N. Howard Ave.
Tampa, FL 33606-1510

Altus GTS, Inc.                           American Express                            American Express National Bank
2400 Veterans Memorial Blvd.              P.O. Box 6618                               c/o Becket and Lee LLP
Suite 300                                 Omaha, NE 68106-0618                        PO Box 3001
Kenner, LA 70062-8725                                                                 Malvern PA 19355-0701


At&T                                      Atradius Natumin Pharma                     Automation
PO Box 538695                             C/O Jeff Tulchin,                           Personnel Services
Atlanta, GA 30353-8695                    STA International                           PO Box 830941
                                          225 Broadhaollow Rd,                        Birmingham, AL 35283-0941
                                          Suite 150
                                          Melville, NY 11747-4809
Barbara A. Hart, Esquire                  Bell Chem Corp.                             Brian L. Besler
Stichter Riedel Blain & Postler, P.A.     1340 Bennett Drive                          Sr. VP of Admin
110 E. Madison St., Ste. 200              Longwood, FL 32750-7503                     Me 2 Lease Funds LLC
Tampa, Florida 33602-4718                                                             175 Patrick Blvd., Suite 140
                                                                                      Brookfield, WI 53045-5811

Buchi Corp                                (p)CENTENNIAL BANK ATTN SPECIAL ASSETS      Citus Kalix
PO BOX 822705                             P O BOX 1028                                335 Chambersbrook Rd.
Philadelphia, PA 19182-2705               CABOT AR 72023-1028                         Somerville, NJ 08876-7213



Cole-Parmer Instrument Co                 Compressed Air Systems, Inc.                Consumer Product Testing Co.
13927 Collections Center Dr.              9303 Stannum Street                         70 New Dutch Lane
Chicago, IL 60693-0001                    Tampa, FL 33619-2660                        Fairfield, NJ 07004-2514



County Line Road Property, L              D&S Pallets                                 Dalemark Industries, Inc.
15488 N. Nebraska Ave                     PO BOX 18019                                Excel Park 2
Lutz, FL 33549-6150                       Clearwater, FL 33762-1019                   575 Prospect St.
                                                                                      Lakewood, NJ 08701-5040


Darwin Chambers                           Deborah Neumann                             Department of Revenue
2945 Washington Ave                       70 New Dutch Lane                           PO Box 6668
Saint Louis, MO 63103-1305                Fairfield, NJ 07004-2514                    Tallahassee FL 32314-6668



Dickson Company                           Doug Belden Tax Collector                   Down Under Enterprises, Inc.
930 S. Westwood Ave                       c/o Brian T Fitzgerald Attorney             PO BOX 72184
Addison, IL 60101-4917                    601 E Kennedy Blvd 14th Flr                 Cleveland, OH 44192-2184
                                          Tampa FL 33602-4932
Ductz of Tampa Bay           Case 8:19-bk-08468-CPM         DocInc.
                                             El Ray Development,  49 Filed 10/03/19   Page  8 of Masters
                                                                                       Electrical 11 by MJR
3055 47th Ave N.                             C/O N. Michael Kouskoutis, E              4418 N. Lauber Way
Saint Petersburg, FL 33714-3133              623 East Tarpon Avenue                    Tampa, FL 33614-7732
                                             Tarpon Springs, FL 34689-4201


Experchem Laboratories, Inc.               Federal Express Corp                        Florida Chemical Supply
1111 Flint Rd., Unit 36                    PO BOX 660481                               6810 E. Chelsea Street
Downsview, ON M3J3C7                       Dallas, TX 75266-0481                       Tampa, FL 33610-5635



Florida Retirement Consultan               Frontier Communications                     GRAINGER
5503 W. Waters Ave.                        PO BOX 740407                               fka Lab Safety Supply
Suite 500                                  Cincinnati, OH 45274-0407                   DEPT 882537640
Tampa, FL 33634-1232                                                                   PO 419267
                                                                                       Kansas City, MO 64141-6267

Gene Weitz & Lisa Weitz                    Global Pack Source                          Golden Eagle Extrusions
4964 Quill Court                           650 Bloomfield Ave,                         1762 State Road 131
Palm Harbor, FL 34685-3699                 Ste 102                                     Milford, OH 45150-2649
                                           Bloomfield, NJ 07003-2542


Gottscho Printing Systems.In               Hillsborough County Board                   Hillsborough County TAx Collector
P.O. Box 185                               Of County Commissioners                     P.O.Box 1110
Horsham, PA 19044-0185                     PO Box 310398                               Tampa, FL 33601-1110
                                           Tampa, FL 33680-0398


Hillsborough County Tax Coll               Hillsborough Public Utilitie                Internal Revenue Service
P.O. Box 30012                             925 E. Twiggs Street                        Attn: Stephanie S. Armenia
Tampa, FL 33630-3012                       Tampa, FL 33602-3553                        3848 West Columbus Dr.
                                                                                       Tampa, FL 33607-5768


Internal Revenue Service                   JOHNSON, POPE,BOKOR,RUPPEL                  Keith A. Mogren
P.O. Box 7346                              PO BOX 1368                                 12912 Farnham Avenue
Philadelphia, PA 19101-7346                Clearwater, FL 33757-1368                   Saint Paul, MN 55110-5929



Kimball Electronics                        Kimball Electronics                         Kimball Electronics Florida, Inc.
1205 Kimball Blvd                          13750 Reptron Blvd                          c/o Daniel G. Drake
Jasper, IN 47546-0017                      Tampa, FL 33626-3040                        403 N. Howard Ave.
                                                                                       Tampa, FL 33606-1510


Kimball Electronics Tampa, Inc.            L & N LABEL COMPANY, INC                    Lipotec USA, Inc
c/o Daniel G. Drake, Esq.                  2051 SUNNYDALE BLVD                         1097 Yates Street
Lieser Skaff Alexander, PLLC               Clearwater, FL 33765-1202                   Lewisville, TX 75057-4829
403 N. Howard Ave.
Tampa, FL 33606-1510

McMASTER-CARR SUPPLY COMPANY               Me 2 Lease Funds, LLC                       Microbio. Testing & Consulti
PO BOX7690                                 175 N. Patrick Blvd.                        660 North Collins St.
Chicago, IL 60680-7690                     Suite 140                                   Ste 1
                                           Brookfield, WI 53045-5811                   Joliet, IL 60432-1855
Modem Canna Science, LLC       Case 8:19-bk-08468-CPM         Doc 49CO. Filed 10/03/19
                                               NATIONAL LIFE INSURANCE                   Page  9 of
                                                                                          Natumin    11 AB
                                                                                                  Pharma
806 W. Beacon Road                               1 NATIONAL LIFE DRIVE                     C/O MARCADIS SINGER P.A.
Lakeland, FL 33803-2847                          Montpelier, VT 05604-0002                 5104 South Westshore Blvd.
                                                                                           Tampa, FL 33611-5650


NexAir, LLC                                      PETER J. MOGREN                           PRATER- STERLING
930 S. Westwood Ave                              861 EAGLE RIDGE LANE                      2 SAMMONS COURT
Addison, IL 60101-4917                           Stillwater, MN 55082-9171                 Bolingbrook, IL 60440-4995



PRICE DONOGHUE RIDENOUR                          Pace Analytical Services, In              Palm Harbor Insurance
29750 U.S. Hwy. 19 North                         P.O. Box 684056                           1153 Aimonwood Drive
Clearwater, FL 33761-1510                        Chicago, IL 60695-4056                    New Port Richey, FL 34655-7002



Patrick White                                    Pest Boyz                                 Quill Corporation
12301 Little Road                                4953 Larkenheath Drive                    PO Box37600
Apt. 208                                         Spring Hill, FL 34609-0405                Philadelphia, PA 19101-0600
Hudson, FL 34667-2619


Quill/Tom Riggleman                              RE. MclNTOSH                              RIADA EQUIPMENT LTD, INC
7 Technology Circle                              P.O. Box 16038                            16 Industry Lane
Columbia, SC 29203-9591                          Tampa, FL 33687-6038                      Winder, GA 30680-3489



Reed Technology & Informatio                     Richard Storfer, Esq.                     SERVI-PAK
PO Box 7247-7518                                 101 NE Third Ave,                         334 Cornelia St.
Philadelphia, PA 19170-7518                      Suite 1800                                Suite# 143
                                                 Fort Lauderdale, FL 33301-1252            Plattsburgh, NY 12901-2329


SMITH, RICHARD                                   SPECTRUM CHEMICAL                         STRYKA BOTANICS CO., INC
1747 Sprint Lane                                 Mfg. Corp                                 279 Homestead Road
Holiday, FL 34691-4636                           PO BOX 740894                             Metuchen, NJ 08840
                                                 Los Angeles, CA 90074-0894


Scientech Laboratories                           Sigma-Aldrich                             Silliker, Inc
Accouts Receivable                               po box 535182                             3155 Paysphere Circle
107-G Corp. Blvd                                 Demorest, GA 30535                        Chicago, IL 60674-0001
South Plainfield, NJ 07080


Southern Analytical Lab, In                      Springwell                                Stichter,Riedel,Blain &P ostler, PA
11 O S. Bayview Blvd                             219 NEW STREET                            Attn: Barbara A. Hart
Oldsmar, FL 34677                                Little Falls, NJ 07424-3329               11 o East Madison Street
                                                                                           Tampa, FL 33602-4700


Sun-Pac Manufacturing                            Talon Industries                          UNIFORM CODE COUNCIL, INC.
14201 McCormick Dr                               2300 Destiny Way                          P.O. BOX 713034
Tampa, FL 33626-3063                             Odessa, FL 33556-4252                     Columbus, OH 43271-3034
UPS FREIGHT                    Case 8:19-bk-08468-CPM        Doc 49
                                               UPS/UPS scs Dallas                    Filed 10/03/19     Page   10 ofPreserv-A-Chem,
                                                                                                          Universal   11            In
P.O. BOX 650690                                        UPS/UPS scs Dallas                                   60 Jiffy Rd.
Dallas, TX 75265-0690                                  Dallas, TX 75265-0690                                Somerset, NJ 08873-3438



Unlimited Bottled Water, LLC                           VDF FutureCeuticais, Inc.                            VISTA COLOR CORPORATION
13401 Woodward Drive                                   #135237                                              1401 NW 78th Avenue
Hudson, FL 34667-7207                                  P.O Box 92170                                        Miami, FL 33126-1616
                                                       Elk Grove Village, IL 60009-2170


(p)VERICORE LLC                                        WC INDUSTRIES                                        WEITZ, GENE C.
10115 KINCEY AVENUE                                    PO BOX 45                                            4964 QUILL COURT
SUITE 100                                              Odessa, FL 33556-0045                                Palm Harbor, FL 34685-3699
HUNTERSVILLE NC 28078-6482


WELLS FARGO CARD SERVICES                              Waste Management of Tampa                            Wells Fargo Bank, N.A.
PO Box5284                                             PO Box4648                                           435 Ford Road, Suite 300
Carol Stream, IL 60197-5284                            Carol Stream, IL 60197-4648                          St. Louis Park, MN 55426-4938



United States Trustee - TPA +                          Daniel G Drake +                                     Brian T FitzGerald +
Timberlake Annex, Suite 1200                           Lieser Skaff Alexander, PLLC                         Hillsborough County Attorney
501 E Polk Street                                      403 North Howard Avenue                              Senior Assistant County Attorney
Tampa, FL 33602-3949                                   Tampa, FL 33606-1510                                 PO Box 1110
                                                                                                            Tampa, FL 33601-1110

Barbara A Hart +                                       Richard B Storfer +                                  Niurka Fernandez Asmer +
Stichter, Riedel, Blain & Postler, P.A.                Rice Pagatch Robinson & Schiller, P.A.               FL Legal Group
110 E. Madison Street, Suite 200                       101 N.E. Third Avenue, Ste. 1800                     2700 W. Dr. MLK Jr. Blvd, Suite 400
Tampa, FL 33602-4718                                   Fort Lauderdale, FL 33301-1252                       Tampa, FL 33607-6356


Nathan   A Wheatley +
Office   of the U.S. Trustee
501 E.   Polk St., Suite1200
Tampa,   FL 33602-3945




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank                                        Vericore, LLC
719 Harkrider Street                                   10115 Kincey Ave
PO Box 966                                             Suite 100
Conway, AR 72032                                       Huntersville, NC 28078




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
(u)Agilent Technologies, Inc.Case 8:19-bk-08468-CPM
                                             (u)Alcami Corp Doc 49   Filed 10/03/19   Page   11 of 11Packaging
                                                                                        (u)Associated




(u)John Hancock USA                          (u)Ray Zacek                                End of Label Matrix
P.O Box 7247-7122                            Tax Consulting & Rep                        Mailable recipients   108
AR 72477-1220                                                                            Bypassed recipients     5
                                                                                         Total                 113
